Citation Nr: 0402981	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-10 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
August 1946 and from August 1950 to February 1951.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The appellant 
brought an appeal to the United States Court of Appeals for 
Veterans Claims (CAVC) from a July 2000 Board decision in 
this matter.  The CAVC Order in May 2001 vacated the July 
2000 Board decision and remanded the matter to the Board for 
consideration of matters raised in its order.  In May 2002 
the Board remanded the case after receiving the veteran's 
request for a Board hearing at the RO.  

In July 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.  
The transcript of earlier dated testimony before a Hearing 
Officer at the RO is also on file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Processing Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The record shows the Board concluded in its July 2000 
decision that the veteran had submitted new and material 
evidence to reopen previously denied claims of service 
connection for a psychiatric disorder and a gastrointestinal 
disorder.  The Board then applied the well-grounded claim 
standard that is no longer in effect.  

However a claim on the merits under the current adjudication 
procedures that resulted from the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the VA regulations 
that implemented the new law demand that VA obtain a medical 
examination or opinion where the evidence is not sufficient 
to decide the claim and there is evidence of a disability and 
claimed nexus to military service.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Here there does not appear 
to be a nexus medical opinion although the record shows 
current psychiatric diagnoses of depression, anxiety and 
unipolar depression and gastrointestinal disorders, including 
gastroesophageal reflux disease and hiatal hernia.  There is 
evidence of treatment during military service for a 
psychiatric disorder ultimately described as inadequate 
personality and a long history of schizophrenia after 
service.  The service records did refer to gastritis and 
stomach trouble.  There is evidence of a claimed nexus to 
military service.

The CAVC remanded the case for consideration of the VCAA.  
The record shows that the RO has referenced the VCAA in 
developing and adjudicating the veteran's appeal.  However, 
the record does not contain any correspondence that explains 
the precise enhanced notice and duty to assist obligations, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under the regulations, as 
interpreted by Quartuccio, VA must notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate a claim.  VA 
must also advise a claimant which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf.  See also Charles, supra.  The June 2002 notice 
letter could be characterized as marginally compliant but for 
recent case law that will be discussed below.  



Recently clarified in Pellegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) this notice consistent with 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".  

Thus the implementing regulation in 38 C.F.R. § 3.159 added 
to the baseline statutory provisions what may be 
characterized as all inclusive, catchall, notice requirements 
to be directed to the appellant.  As a result the June 2002 
VCAA notice letter regarding the stomach disorder and 
psychiatric disorder are deficient with respect to the fourth 
requirement. 

Accordingly, the case is remanded to the VBA AMC for the 
following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651,___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103), 
and any applicable legal precedent; 
particularly Pellegrini, supra.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002) and Quartuccio, supra.  

Such notice must inform the appellant 
about the evidence and information not of 
record that is necessary to substantiate 
his claims, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pellegrini, supra.  A record of this 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for psychiatric and 
gastrointestinal disorders since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  



The Board notes that in recent statements 
to the RO the veteran reported VA 
treatment since 1992 but the records 
obtained began in 1996.  He also 
mentioned earlier VA treatment in the 
1950's.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2); 
3.159(e).

5.  The VBA AMC should arrange for a VA 
psychiatric examination of the veteran by 
a specialist in psychiatry including on a 
fee basis if necessary for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
psychiatric disorder(s) which may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:




Is it at least as likely as not that any 
psychiatric disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated by service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by a specialist in 
gastrointestinal disorders or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any gastrointestinal disorder(s) which 
may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
gastrointestinal disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?




Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for a psychiatric 
disorder and a gastrointestinal disorder 
in accordance with the applicable 
criteria.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations considered relevant to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  


No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


